Exhibit 10.152

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective this 7th day of December, 2010 (the “Effective Date”), by and between
Lam Research Corporation, a Delaware corporation (the “Company”), and Martin B.
Anstice (the “Executive”).

RECITALS

WHEREAS, the Executive and the Company (the “Parties”) previously entered into
an employment agreement effective July 1, 2009 (the “Employment Agreement” and,
as amended hereby, the “Agreement”); and

WHEREAS, in order to address the appointment of the Executive as President of
the Company, the Parties desire to amend the Employment Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

AGREEMENT

Section 1(a) of the Employment Agreement is amended and restated to read, in its
entirety, as follows:

“Position. During the Employment Period (as defined in Section 2(a) below), the
Executive shall serve as President and Chief Operating Officer and in such
capacity the Executive shall perform the duties and responsibilities as the
Chief Executive Officer (the “CEO”) may, from time to time, reasonably assign to
the Executive, in all cases to be consistent with Executive’s offices and
positions.”

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the day and year first written above.

 

LAM RESEARCH CORPORATION By:   /s/ Stephen G. Newberry Name:   Stephen G.
Newberry Title:   Chief Executive Officer Dated:   December 7, 2010

 

  /s/ Martin B. Anstice   Martin B. Anstice

Dated:   December 7, 2010

 

Page 2